           Case 1:18-cr-00347-RMB Document 73
                                           72 Filed 08/03/20
                                                    07/31/20 Page 1 of 1




                              STATE & FEDERAL CIVIL/CRIMINAL LITIGATION



Admitted to Practice:                                                    Extension     granted.
                                                                           Email: frank@frankprietolaw.com
State of Florida                                                             Website: www.PrietoLawFirm.com
U.S. District Court Southern District of Florida
U.S. District Court Middle District of Florida
U.S. District Court of Appeals, 11th Circuit

                                                   July 31, 2020

BY ECF AND BY EMAIL

The Honorable Richard M. Berman
United States District Judge                                                     8/3/2020
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re: United States v. CARLOS ECHEVARRIA; 18-cr-347-RMB

Dear Judge Berman,

       The undersigned attorney writes in response to the Government’s Response to Defendant
Carlos Echevarria’s Motion for Compassionate Release filed on July 20, 2020 (D.E. 68).

         Miami FCI (Federal Correctional Institute) received the government’s response on
Monday, July 27th, 2020; however, the government’s response was not provided to Mr. Echevarria
until Thursday, July 30th, 2020. Using this date, Mr. Echevarria’s Reply would be due by Monday,
August 3rd, 2020. The undersigned attorney was recently hired by Mr. Echevarria’s family to file
a Reply to the Government’s Response. As such, undersigned has not had the opportunity to review
the file in its entirety and therefore, respectfully requests an additional seven days to file his Reply.
Undersigned has conferred with Assistant United States Attorney, Elizabeth Hanft, who does not
oppose the Reply being filed on or before Friday, August 7th, 2020.

       For the reasons listed above, the undersigned attorney respectfully asks this Court to enter
an Order granting an extension of time to file his Reply to Government’s Response to Defendant’s
Motion for Compassionate Release.

                                                                        Respectfully Submitted,

                                                                        /s/ Frank Andrew Prieto
                                                                        FRANK A. PRIETO, ESQ.
                                                                        Fla. Bar: 514071
                               ________________________________________________
                                               PRIETO LAW FIRM
                                 201 S. Biscayne Blvd., Suite 2800 • Miami, FL 33131
                                     Phone (305) 577-3440 • Fax (305) 913-1301
